                                                                                                                                               112/20/19
                                                                                                                                                 2/ 2 0/ 1 9
                                     U NI T E D S T A T E S DI S T RI C T C O U R T
                             F O R T H E S O U T H E R N DI S T RI C T O F N E W Y O R K



T us h a r B h ati a, i n di vi d u all y a n d as t h e                        N o. 1: 1 9- c v -0 1 4 6 6- G H W -S N
r e p r es e nt ati v e of a cl ass of si mil a rl y sit u at e d
p e rs o ns, a n d o n b e h alf of t h e M c Ki ns e y &
C o m p a n y, I n c. ( P S R P) P r ofit -S h a ri n g
R eti r e m e nt Pl a n a n d t h e M c Ki ns e y &
C o m p a n y, I n c. ( M P P P) M o n e y P u r c h as e
P e nsi o n Pl a n,
                                 Pl ai nti ff,
                                 v.
M c Ki ns e y & C o m p a n y, I n c., MI O P a rt n e rs,
I n c., a n d J o h n D o es 1- 5 0,
                                 D ef e n d a nts.

                                          S TI P U L A T E D P R O T E C TI V E O R D E R

1.         P U R P O S E S A N D LI MI T A TI O N S

           Dis cl os ur e a n d dis c o v er y a cti vit y i n t his a cti o n ar e li k el y t o i n v ol v e pr o d u cti o n of

c o nfi d e nti al, pr o pri et ar y , or pri v at e i nf or m ati o n f or w hi c h s p e ci al pr ot e cti o n fr o m p u bli c dis cl os ur e

a n d fr o m us e f or a n y p ur p os e ot h er t h a n pr os e c uti n g or d ef e n di n g t his a cti o n a n d a n y a p p e als is

n e c ess ar y . Pr ot e cti o n of t h e i d e ntifi e d c at e g ori es of c o nfi d e nti al i nf or m ati o n is n e c ess ar y b e c a us e

c ert ai n of t h e d o c u m e nts a n d d at a t h at t h e p arti es a n d ot h ers will pr o d u c e as p art of t h eir

dis cl os ur es or i n r es p o ns e t o dis c o v e r y r e q u ests c o nt ai n tr a d e s e cr et or c o nfi d e nti al r es e ar c h,

d e v el o p m e nt, or c o m m er ci al i nf or m ati o n, p ers o n al r etir e m e nt a c c o u nt i nf or m ati o n, ot h er

c o nfi d e nti al p ers o n al a n d fi n a n ci al i nf or m ati o n, a n d ot h er c o nfi d e nti al i nf or m ati o n.

           A c c or di n gl y, t h e p arti es h er e b y sti p ul at e t o a n d p etiti o n t h e C o urt t o e nt er t h e f oll o wi n g

Sti p ul at e d Pr ot e cti v e Or d er. T h e p arti es a c k n o wl e d g e t h at, as s et f ort h i n S e cti o n 1 2. 3, b el o w, t his

Sti p ul at e d Pr ot e cti v e Or d er d o es n ot e ntitl e t h e m t o fil e c o nfi d e nti al i nf or m ati o n u n d er s e al; P art

III( d) of t h e C o urt’s I n di v i d u al Pr a cti c es i n Ci vil C as es s ets f ort h t h e pr o c e d ur es t h at m ust b e
f oll o w e d a n d t h e st a n d ar ds t h at will b e a p pli e d w h e n a p arty s e e ks p er missi o n fr o m t h e C o urt t o

fil e m at eri al u n d er s e al.

2.         D E FI N I TI ON S

           2. 1       C h all e n gi n g P art y : a P art y or N o n-P art y t h at c h all e n g es t h e d esi g n ati o n of

i nf or m ati o n or it e ms u n d er t his Or d er.

           2. 2       “ C O N FI D E N TI A L ” I nf or m ati o n or I t e ms: i nf or m ati o n (r e g ar dl ess of h o w it is

g e n er at e d, st or e d or m ai nt ai n e d) t h at t h e Desi g n ati n g P art y d esi g n at es i n g o o d f ait h h as b e e n

pr e vi o usl y m ai nt ai n e d i n a c o nfi d e nti al m a n n er a n d s h o ul d b e pr ot e ct e d fr o m dis cl os ur e a n d us e

o utsi d e t h is liti g ati o n b e c a us e its dis cl os ur e a n d us e is r estri ct e d by st at ut e or c o ul d p ot e nti all y

c a us e h ar m t o t h e i nt er ests of Dis cl osi n g P art y or N o n -P art y . F or p ur p os es of t his Or d er, t h e P arti es

will li mit t h eir d esi g n ati o n of “ C o nfi d e nti al I nf or m ati o n ” t o t h e f oll o wi n g c at e g ori es of i nf or m ati o n

or d o c u m e nts: ( a) tr a d e s e cr ets; ( b) pr o pri et ar y or ot h er wis e s e nsiti v e n o n-p u bli c b usi n ess

i nf or m ati o n; ( c) i nf or m ati o n i m pli c ati n g a ny i n di vi d u al’s l e giti m at e e x p e ct ati o n of pri v a c y; ( d) a n y

r e c or ds w h os e dis cl os ur e is r estri ct e d or pr o hi bit e d b y st at ut e; ( e) p ers o n n el, fi n a n ci al or

e m pl o y m e nt r e c or ds of a n y p ers o n or e ntit y ; (f) n o n p u bli c p ers o n al i nf or m ati o n; or ( g ) d o c u m e nts

t h at ar e s u bj e ct t o t h e fi d u ci ar y e x c e pti o n t o t h e att or n e y-cli e nt pri vil e g e .

           2. 3       “ C O N FI D E N TI A L – A T T O R N E Y S’ E Y E S O N L Y ” I nf or m ati o n or It e ms :

i nf or m ati o n or it e ms t h at s atisf y t h e d efi niti o n of C o nfi d e nti al I nf or m ati o n a n d t h at t h e D esi g n ati n g

P art y r e as o n a bl y a n d i n g o o d f ait h b eli e v es is s o hi g hly s e nsiti v e t h at its dis cl os ur e t o a c o m p etit or

c o ul d r es ult i n si g nifi c a nt c o m p etiti v e or c o m m er ci al dis a d v a nt a g e t o t h e D esi g n ati n g P art y.

           2. 4       C o u ns el ( wit h o ut q u alifi er) : O utsi d e C o u ns el of R e c or d a n d I n- H o us e C o u ns el ( as

w ell as t h eir s u p p ort st aff).

           2. 5       D esi g n ati n g P art y : a P art y or N o n-P art y t h at d esi g n at es i nf or m ati o n or it e ms t h at it

pr o d u c es i n dis cl os ur es or i n r es p o ns es t o dis c o v er y as “C O N FI D E N TI A L ” or “ C O N FI D E N T I AL-

A T T O R N E Y S’ E Y E S O N L Y. ”

           2. 6       Dis cl os ur e or Dis c o v er y         M at eri al: all it e ms or i nf or m ati o n, r e g ar dl ess of t h e

m e di u m or m a n n er i n w hi c h it is g e n er at e d, st or e d, or m ai nt ai n e d (i n cl u di n g, a m o n g ot h er t hi n gs,
                                                                         2
i niti al dis cl os ur es, d e p ositi o n t esti m o n y, tr a ns cri pts, a n d e x hi bits, all t a n gi bl e t hi n gs, a n d

i nf or m ati o n d eri v e d dir e ctl y t h er efr o m), t h at ar e pr o d u c e d or g e n er at e d i n dis cl os ur es or r es p o ns es

t o eit h er f or m al dis c o v er y r e q u ests i n t his m att er or i nf or m al dis c o v er y r e q u ests i n a d v a n c e of a n y

m e di ati o n .

           2. 7           E x p ert : a p ers o n wit h s p e ci ali z e d k n o wl e d g e or e x p eri e n c e i n a m att er p erti n e nt t o

t h e liti g ati o n w h o h as b e e n r et ai n e d by a P art y or its c o u ns el t o s er v e as a n e x p ert wit n ess or as a

c o ns ult a nt i n t hi s a cti o n.

           2. 8           I n-H o us e C o u ns el : att or n e ys w h o ar e e m pl o ye es of a P art y t o t his a cti o n. I n-H o us e

C o u ns el d o es n ot i n cl u d e O utsi d e C o u ns el of R e c or d or a n y ot h er o utsi d e c o u ns el.

           2. 9           N o n -P art y : a n y n at ur al p ers o n, p art n ers hi p, c or p or ati o n, ass o ci ati o n, or ot h er l e g al

e ntit y n ot n a m e d as a P art y t o t his a cti o n.

           2. 1 0         O utsi d e C o u ns el of R e c or d: att or n e y s w h o ar e n ot e m pl o ye es of a P art y t o t his

a cti o n b ut ar e r et ai n e d t o r e pr es e nt or a d vis e a P art y t o t his a cti o n a n d h a v e a p p e ar e d i n t his a cti o n

o n b e h alf of t h at p arty or ar e affili at e d wit h a l a w fir m w hi c h h as a p p e ar e d o n b e h alf of t h at p art y.

           2. 1 1         P art y : a ny p art y t o t his a cti o n, i n cl u di n g all of its offi c ers, dir e ct ors, a n d e m pl o y e es,

, b ut e x cl u di n g p ut ati v e cl ass m e m b ers ot h er t h a n t h e n a m e d pl ai ntiffs or a n y C o urt a p p oi nt e d cl ass

r e pr es e nt ati v e.

           2. 1 2         Pr o d u ci n g P art y : a P art y or N o n-P art y t h at pr o d u c es Dis cl os ur e or Dis c o v er y

M at eri al i n t his a cti o n.

           2. 1 3         Pr of essi o n al V e n d ors : p ers o ns or e ntiti es t h at pr o vi d e liti g ati o n s u p p ort s er vi c es

( e. g., p h ot o c o pyi n g, vi d e ot a pi n g, tr a nsl ati n g, pr e p ari n g e x hi bits or d e m o nstr ati o ns, a n d or g a ni zi n g,

st ori n g, or r etri e vi n g d at a i n a n y f or m or m e di u m) a n d t h eir e m pl o ye es a n d s u b c o ntr a ct ors.

           2. 1 4         Pr ot e ct e d M at eri al : a ny Dis cl os ur e or Dis c o v er y       M at eri al t h at is d esi g n at e d as

“ C O N FI D E N TI A L ” or “ C O N FI D E N TI A L – A T T O R N E Y S’ E Y E S O N L Y. ”

           2. 1 5         R e c ei vi n g P art y : a P arty t h at r e c ei v es Dis cl os ur e or Dis c o v er y M at eri al fr o m a

Pr o d u ci n g P art y.

3.         S C OPE
                                                                         3
           T h e pr ot e cti o ns c o nf err e d b y t his Sti p ul at e d Pr ot e cti v e Or d er c o v er n ot o nl y Pr ot e ct e d

M at eri al ( as d efi n e d a b o v e), b ut als o ( 1) a n y i nf or m ati o n c opi e d or e xtr a ct e d fr o m Pr ot e ct e d

M at eri al; a n d ( 2) all c o pi es, e x c er pts, s u m m ari es, or c o m pil ati o ns of Pr ot e ct e d M at eri al . H o w e v er,

t h e pr ot e cti o ns c o nf err e d b y t his Sti p ul at e d Pr ot e cti v e Or d er d o n ot c o v er a n y i nf or m ati o n t h at is i n

th e p u bli c d o m ai n at t h e ti m e of dis cl os ur e t o a R e c ei vi n g P art y or b e c o m es p art of t h e p u bli c

d o m ai n aft er its dis cl os ur e t o a R e c ei vi n g P art y as a r es ult of p u bli c ati o n n ot i n v ol vi n g a vi ol ati o n

of t his Or d er, i n cl u di n g b e c o mi n g p art of t h e p u bli c r e c or d t hr o u g h tri al or ot h er wis e. A ny us e of

Pr ot e ct e d M at eri al at tri al s h all b e g o v er n e d b y a s e p ar at e a gr e e m e nt or or d er.
4.         D U R A TI O N

           E v e n aft er fi n al dis p ositi o n of t his liti g ati o n, t h e c o nfi d e nti alit y o bli g ati o ns i m p os e d b y t his

Or d er s h all r e m ai n i n eff e ct u ntil a D esi g n ati n g P art y a gr e es ot h er wis e i n writi n g or a C o urt or d er

ot h er wis e dir e cts. Fi n al dis p ositi o n s h all b e d e e m e d t o b e t h e l at er of ( 1) dis miss al of all cl ai ms a n d

d ef e ns es i n t his a cti o n, wit h or wit h o ut pr ej u di c e; ( 2) fi n al j u d g m e nt h er ei n af t er t h e c o m pl eti o n

a n d e x h a usti o n of all a p p e als, r e h e ari n gs, r e m a n ds, tri als, or r e vi e ws of t his a cti o n, i n cl u di n g t h e

ti m e li mits f or fili n g a n y m oti o ns or a p pli c ati o ns f or e xt e nsi o n of ti m e p urs u a nt t o a p pli c a bl e l a w;

or ( 3) t h e distri b uti o n of all pr o c e e ds t o t h e Cl ass as a r es ult of a s ettl e m e nt or j u d g m e nt.

5.         D E SI G N A TI N G P R O T E C T E D M A T E RI A L

           5. 1       E x er cis e of R estr ai nt a n d C ar e i n D esi g n ati n g M at eri al f or Pr ot e cti o n . E a c h P art y or

N o n -P art y t h at d esi g n at es i nf or m ati o n or it e ms as Pr ot e ct e d M at eri als u n d er t his Or d er m ust t a k e

c ar e t o li mit a n y s u c h d esi g n ati o n t o s p e cifi c m at eri al t h at q u alifi es u n d er t h e a p pr o pri at e

st a n d ar ds. If it c o m es t o a D esi g n ati n g P art y’s att e nti o n t h at i nf or m ati o n or it e ms t h at it d esi g n at e d

f or pr ot e cti o n d o n ot q u alif y f or prot e cti o n, t h at D esi g n ati n g P art y m ust pr o m ptl y n otif y all ot h er

P arti es t h at it is wit h dr a wi n g t h e mist a k e n d esi g n ati o n.

           5. 2       M a n n er a n d Ti mi n g of D esi g n ati o ns . E x c e pt as ot h er wis e pr o vi d e d i n t his Or d er

(s e e, e. g., p ar a gr a p h of s e cti o n 5. 2( a) b el o w), or as ot h er wis e sti p ul at e d or or d er e d, a n d t o t h e

e xt e nt f e asi bl e, a n y Dis cl os ur e or Dis c o v er y      M at eri al t h at q u alifi es f or pr ot e cti o n u n d er t his Or d er

will b e d esi g n at e d b ef or e or at t h e ti m e t h e m at eri al is dis cl os e d or pr o d u c e d.
                                                                       4
           D esi g n ati o n i n c o nf or mit y wit h t his Or d er r e q uir es:

                ( a) f or i nf or m ati o n i n d o c u m e nt ar y f or m ( e. g., p a p er or el e ctr o ni c d o c u m e nts, b ut

e x cl u di n g tr a ns cri pts of d e p ositi o ns or ot h er pr etri al or tri al pr o c e e di n gs), t h at t h e Pr o d u ci n g P art y

or D esi g n ati n g P art y affi x t h e l e g e n d “ C O N FI D E N T I AL ” or “ C O N FI D E N TI A L – A T T O R N E Y S’

E Y E S O N L Y ” ( h er ei n aft er “t h e m ar ki n g ”) o n t h e d o c u m e nt a n d o n all c o pi es i n a m a n n er t h at will

n ot i nt erf er e wit h t h e l e gi bilit y of t h e d o c u m e nt. As us e d i n t his Or d er, “ c o pi es ” i n cl u d es el e ctr o ni c

i m a g es, d u pli c at es, e xtr a cts, s u m m ari es or d es cri pti o ns t h at c o nt ai n t h e C o nfi d e nti al I nf or m ati o n. If

it is n ot pr a cti c a bl e t o affi x t h e m ar ki n g t o t h e d o c u m e nt, t h e n t h e Pr o d u ci n g P arty or D esi g n ati n g

P art y m ust cl e arl y i d e ntif y t h e Pr ot e ct e d M at eri al i n a writi n g a c c o m p a n yi n g t h e d o c u m e nt. A

P art y or N o n-P art y t h at m a k es ori gi n al d o c u m e nts or m at eri als a v ail a bl e f or i ns p e cti o n n e e d n ot

d esi g n at e t h e m f or pr ot e cti o n u ntil aft er t h e i ns p e cti n g P art y h as i n di c a t e d w hi c h m at eri al it w o ul d

li k e c o pi e d a n d pr o d u c e d. D uri n g t h e i ns p e cti o n a n d b ef or e t h e d esi g n ati o n, all of t h e m at eri al

m a d e a v ail a bl e f or i ns p e cti o n s h all b e d e e m e d “ C O N FI D E N TI A L. ” Aft er t h e i ns p e cti n g P art y        h as

i d e ntifi e d t h e d o c u m e nts it w a nts c o pi e d a n d pr o d u c e d, t h e Pr o d u ci n g P art y m ust d et er mi n e w hi c h

d o c u m e nts, or p orti o ns t h er e of, q u alif y f or pr ot e cti o n u n d er t his Or d er. T h e n, b ef or e pr o d u ci n g t h e

s p e cifi e d d o c u m e nts, t h e Pr o d u ci n g P art y m ust affi x t h e “ C O N FI D E N TI A L ” l e g e n d t o e a c h

d o c u m e nt t h at c o nt ai ns Pr ot e ct e d M at eri al. C o pi es t h at ar e m a d e of a n y d esi g n at e d d o c u m e nts m ust

als o b e ar t h e m ar ki n g, e x c e pt t h at i n di c es, el e ctr o ni c d at a b as es, or lists of d o c u m e nts t h at d o n ot

c o nt ai n s u bst a nti al p orti o ns or i m a g es of t h e t e xt of m ar k e d d o c u m e nts a n d d o n ot ot h er wis e dis cl os e

t h e s u bst a n c e of t h e C o nfi d e nti al I nf or m ati o n ar e n ot r e q uir e d t o b e m ar k e d.

                ( b) f or t esti m o ny gi v e n i n d e p ositi o n or i n ot h er pr etri al pr o c e e di n gs, t h at t h e

D esi g n ati n g P art y s er v e o n all p arti es a N oti c e of D esi g n ati o n as Pr ot e ct e d M at eri al n ot l at er t h a n

3 0 d a y s r e c ei pt of t h e fi n al d e p ositi o n tr a ns cri pt. T h e N oti c e of D esi g n ati o n m ust d esi g n at e t h os e

s p e cifi c p orti o ns of t h e t esti m o n y b y p a g e a n d li n e t h at t h e D esi g n ati n g P art y d esi g n at es as

Pr ot e ct e d M at eri al. If it is st at e d o n t h e r e c or d t h at t h e d e p ositi o n m a y i n cl u d e s o m e Pr ot e ct e d

M at eri al, t h e n t h at d e p ositi o n s h all b e tr e at e d as Pr ot e ct e d M at eri al i n its e ntir et y   u ntil t h e

e x pir ati o n of 3 0 d a y s f oll o wi n g t h e d eli v er y of t h e fi n al tr a ns cri pt t o all p arti es.
                                                                        5
                  ( c) f or i nf or m ati o n pr o d u c e d i n s o m e f or m ot h er t h a n d o c u me nt ar y a n d f or a n y ot h er

t a n gi bl e it e ms, t h at t h e Pr o d u ci n g P arty affi x i n a pr o mi n e nt pl a c e o n t h e e xt eri or of t h e c o nt ai n er

or c o nt ai n ers i n w hi c h t h e i nf or m ati o n or it e m is st or e d t h e l e g e n d “ C O N FI D E N TI A L ” or

“ C O N FI D E N TI A L – A T T O R N E Y S’ E Y E S O N L Y. ”

           5. 3        I na d v ert e nt F ail ur es t o D esi g n at e . If ti m ely c orr e ct e d, a n i n a d v ert e nt f ail ur e t o

d esi g n at e q u alifi e d i nf or m ati o n or it e ms d o es n ot w ai v e t h e D esi g n ati n g P art y ’s ri g ht t o s e c ur e

pr ot e cti o n u n d er t his Or d er f or s u c h m at eri al. U p o n ti m el y c orr e cti o n of a d esi g n ati o n, t h e

R e c ei vi n g P art y m ust m a k e r e as o n a bl e eff orts t o ass ur e t h at t h e m at eri al is tr e at e d i n a c c or d a n c e

wit h t h e pr o visi o ns of t his Or d er.




6.         C H A L L E N GI N G C O N FI D E N TI A LI T Y D E SI G N A TI O N S

           6. 1        Ti mi n g of C h all e n g es . A n y P arty or N o n -P art y m a y c h all e n g e a d esi g n ati o n of

c o nfi d e nti alit y at a n y ti m e. A P art y d o es n ot w ai v e its ri g ht t o c h all e n g e a c o nfi d e nti alit y

d esi g n ati o n b y el e cti n g n ot t o m o u nt a c h all e n g e pr o m ptl y aft er t h e ori gi n al d esi g n ati o n is

dis cl os e d.

           6. 2        M e et a n d C o nf er . T h e C h all e n gi n g P art y s h all i niti at e t h e dis p ut e r es ol uti o n pr o c ess

b y pr o vi di n g writt e n n oti c e of e a c h d esi g n ati o n it is c h all e n gi n g a n d d es cri bi n g t h e b asis f or e a c h

c h all e n g e. T o a v oi d a m bi g uit y as t o w h et h er a c h all e n g e h as b e e n m a d e, t h e writt e n n oti c e m ust

r e cit e t hat t h e c h all e n g e t o c o nfi d e nti alit y is b ei n g m a d e i n a c c or d a n c e wit h t his s p e cifi c p ar a gr a p h

of t h e Pr ot e cti v e Or d er. T h e p arti es s h all att e m pt t o r es ol v e e a c h c h all e n g e i n g o o d f ait h wit hi n 1 4

d a y s of t h e d at e of s er vi c e of n oti c e. I n c o nf erri n g, t h e C h all e n gi n g P art y m ust e x pl ai n t h e b asis f or

its b eli ef t h at t h e c o nfi d e nti alit y d esi g n ati o n w as n ot pr o p er a n d m ust gi v e t h e D esi g nati n g P art y a n

o p p ort u nit y t o r e vi e w t h e d esi g n at e d m at eri al, t o r e c o nsi d er t h e cir c u mst a n c es, a n d, if n o c h a n g e i n

d esi g n ati o n is off er e d, t o e x pl ai n t h e b asis f or t h e c h os e n d esi g n ati o n. A C h all e n gi n g P art y m a y

pr o c e e d t o t h e n e xt st a g e of t h e c h all e n g e pr o c ess o nl y if it h as e n g a g e d i n t his m e et a n d c o nf er

pr o c ess first or est a blis h es t h at t h e D esi g n ati n g P art y is u n willi n g t o p arti ci p at e i n t h e m e et a n d

c o nf er pr o c ess i n a ti m el y m a n n er.


                                                                        6
           6. 3        J u di ci al Int er v e nti o n . If t h e P arti es c a n n ot r es ol v e a c h all e ng e wit h o ut C o urt

i nt er v e nti o n, t h e C h all e n gi n g P art y s h all fil e a n d s er v e a m oti o n t o c h all e n g e c o nfi d e nti alit y

d esi g n ati o n u n d er P art II( d) of t h e C o urt’s I n di v i d u al Pr a cti c es i n Ci vil C as es wit hi n 3 0 d a y s of t h e

i niti al n oti c e of c h all e n g e or wit hi n 1 4 da y s of t h e p arti es a gr e ei n g t h at t h e m e et a n d c o nf er pr o c ess

will n ot r es ol v e t h eir dis p ut e, w hi c h e v er is l at er. E a c h s u c h m oti o n m ust b e a c c o m p a ni e d b y a

c o m p et e nt d e cl ar ati o n affir mi n g t h at t h e m o v a nt h as c o m pli e d wit h t h e m e et a n d c o nf er

r e q uir e me nts i m p os e d i n t h e pr e c e di n g p ar a gr a p h. F ail ur e b y t h e C h all e n gi n g P art y t o m a k e s u c h a

m oti o n i n cl u di n g t h e r e q uir e d d e cl ar ati o n wit hi n 3 0 d a y s ( or 1 4 d a ys, if a p pli c a bl e) s h all

a ut o m ati c all y w ai v e t h e c h all e n g e t o t h e c o nfi d e nti alit y d esi g n ati o n. T h e b ur d e n of pr o vi n g t h e

n e c essit y of a c o nfi d e nti alit y d esi g n ati o n r e m ai ns wit h t h e p art y ass erti n g c o nfi d e nti alit y . U ntil t h e

C o urt r ul es o n t h e c h all e n g e, all p arti es m ust c o nti n u e t o tr e at t h e m at eri als as C o nfi d e nti al

I nfo rm ati o n or C o nfi d e nti al – Att or n e y s’ E yes O nl y Inf or m ati o n u n d er t h e t er ms o f t his Or d er.
7.          A C C E S S T O A N D U S E O F P R O T E C T E D M A T E RI A L

           7. 1        B asi c Pri n ci pl es . A R e c ei vi n g P arty m a y us e Pr ot e ct e d M at eri al t h at is dis cl os e d or

pr o d u c e d b y a n ot h er P art y or b y a N o n -P art y i n c o n n e cti o n wit h t his c as e o nl y f or pr os e c uti n g,

d ef e n di n g, or att e m pti n g t o s ettl e t his liti g ati o n , i n cl u di n g a ny a p p e als . S u c h Pr ot e ct e d M at eri al

m a y b e dis cl os e d o nly t o t h e c at e g ori es of p ers o ns a n d u n d er t h e c o n diti o ns d es cri b e d i n t his Or d er.

W h e n t h e liti g ati o n h as b e e n t er mi n at e d, a R e c ei vi n g P arty m ust c o m pl y wit h t h e pr o visi o ns of

s e cti o n 1 3 b el o w ( FI N A L DIS P O SI TI O N).

           Pr ot e ct e d M at eri al m ust b e st or e d a n d m ai nt ai n e d b y a R e c ei vi n g P arty at a l o c ati o n a n d i n

a s e c ur e m a n n er t h at e ns ur es t h at a c c ess is li mit e d t o t h e p ers o ns a ut h ori z e d u n d er t his Or d er.

           7. 2        Dis cl os ur e of “ C O N FI D E N TI A L ” I nf or m ati o n or It e ms. U nl ess ot h er wis e or d er e d

b y t h e C o urt or p er mitt e d i n writi n g b y t h e D esi g n ati n g P arty, a R e c ei vi n g P art y m a y dis cl os e a n y

i nf or m ati o n or it e m d esi g n at e d “ C O N FI D E N TI A L” s ol el y f or p ur p os es of t his a cti o n o nl y t o:

                  ( a) t h e R e c ei vi n g P arty’s O utsi d e C o u ns el of R e c or d i n t his a cti o n, as w ell as

e m pl o y e es or Pr of essi o n al V e n d ors of s ai d O utsi d e C o u ns el of R e c or d t o w h o m it is r e as o n a bl y

n e c ess ar y t o dis cl os e t h e i nf or m ati o n f or t his liti g ati o n, pr o vi d e d t h at f or Pr of essi o n al V e n d ors,
                                                                        7
t h e y h a v e si g n e d t h e “ A c k n o wl e d g m e nt a n d A gr e e m e nt t o B e B o u n d ” ( E x hi bit A);

                  ( b) t h e offi c ers, dir e ct ors, e m pl o ye es (i n cl u di n g I n-H o us e C o u ns el) , a n d Pr of essi o n al

V e n d ors of t h e R e c ei vi n g P art y t o w h o m dis cl os ur e is r e as o n a bly n e c ess ar y f or t his liti g ati o n ,

i n cl u di n g a ny i ns ur ers ;

                  ( c) E x p erts ( as d efi n e d i n t his Or d er) of t h e R e c ei vi n g P art y t o w h o m dis cl os ur e is

r e as o n a bly n e c ess ar y f or t his liti g ati o n a n d w h o h a v e si g n e d t h e “ A c k n o wl e d g m e nt an d A gr e e m e nt

t o B e B o u n d ” ( E x hi bit A);

                  ( d) t h e C o urt a n d its p ers o n n el;

                  ( e) c o urt r e p ort ers e n g a g e d f or t his c as e a n d t h eir st aff , i n cl u di n g a ny r e c or d ers or

vi d e o gr a p h ers e n g a g e d f or d e p ositi o ns;

                  ( g) a n y p ot e nti al, a nti ci p at e d, or a ct u al f a ct wit n ess a n d his or h er c o u ns el, b ut o nl y

aft er s u c h p ers o ns h a v e si g n e d t h e “ A c k n o wl e d g m e nt a n d A gr e e m e nt t o B e B o u n d ” ( E x hi bit A) ;

                  ( h) t h e a ut h or or r e ci pi e nt of a d o c u m e nt c o nt ai ni n g t h e i nf or m ati o n or a c ust o di a n or

ot h er p ers o n w h o ot h er wis e p oss ess e d or k n e w t h e i nf or m ati o n ( n ot i n cl u di n g a p ers o n w h o

r e c ei v e d t h e d o c u m e nt i n t h e c o urs e of t h e liti g ati o n);

                  (i) a n y m e di at or a p p oi nt e d b y t h e C o urt a n d/ or j oi ntl y s el e ct e d b y t h e p arti es; a n d

                  (j) ot h er p ers o ns o nl y b y writt e n c o ns e nt of t h e D esi g n ati n g P art y or u p o n or d er of t h e

C o urt a n d o n s u c h c o n diti o ns as m a y b e a gr e e d or or d er e d.

           7. 3        Dis cl os ur e of “ C O N FI D E N TI A L – A T T O R N E Y S’ E Y E S O N L Y ” I nf or m ati o n or

It e ms. U nl ess ot h er wis e or d er e d by t h e C o urt or p er mitt e d i n writi n g b y t h e D esi g n ati n g P art y, a

R e c ei vi n g P art y m a y dis cl os e a n y i nf or m ati o n or it e m d esi g n at e d “ C O N FI D E N TI A L –

A T T O R N E Y S’ E Y E S O N L Y ” s ol el y f or p ur p os es of t his a cti o n o nl y t o:

                  ( a) t h e R e c ei vi n g P arty’s O utsi d e C o u ns el of R e c or d i n t his a cti o n, as w ell as t h e

R e c ei vi n g P art y’s i ns ur ers;

                  ( b) E x p erts ( as d efi n e d i n t his Or d er) of t h e R e c ei vi n g P arty t o w h o m dis cl os ur e is

r e as o n a bly n e c ess ar y f or t his liti g ati o n a n d w h o h a v e si g n e d t h e “ A c k n o wl e d g m e nt a n d A gr e e m e nt

t o B e B o u n d ” ( E x hi bit A);
                                                                        8
                 ( c) t h e C o urt a n d its p ers o n n el;

                 ( d) c o urt r e p ort ers e n g a g e d f or t his a cti o n a n d t h eir st aff, i n cl u di n g a n y r e c or d ers or

vi d e o gr a p h ers e n g a g e d f or d e p ositi o ns;

                 ( e) c o ns ult a nts t o w h o m dis cl os ur e is r e as o n a bl y n e c ess ar y f or t his liti g ati o n a n d w h o

h a v e si g n e d t h e “ A c k n o wl e d g m e nt a n d A gr e e m e nt t o B e B o u n d ” ( E x hi bit A);

                 (f) t h e a ut h or or r e ci pi e nt of a d o c u m e nt c o nt ai ni n g t h e i nf or m ati o n or a c ust o di a n or

ot h er p ers o n w h o ot h er wis e p oss ess e d or k n e w t h e i nf or m ati o n ( n ot i n cl u di n g a p ers o n w h o

r e c ei v e d t h e d o c u m e nt i n t h e c o urs e of t h e liti g ati o n);

                 ( g) a ny m e di at or a p p oi nt e d b y t h e C o urt or j oi ntl y s el e ct e d b y t h e p arti es; a n d

                 ( h) ot h er p ers o ns o nl y b y writt e n c o ns e nt of t h e D esi g n ati n g P art y or u p o n or d er of t h e

C o urt a n d o n s u c h c o n diti o ns as m a y b e a gr e e d or or d er e d.

8.         P R O T E C T E D M A T E RI A L SU B P O E N A E D O R O R D E R E D P R O D U C E D I N O T H E R

           LI T I G A TI O N

           If a P arty is s er v e d wit h a s u b p o e n a or a c o urt or d er iss u e d i n ot h er liti g ati o n t h at c o m p els

dis cl os ur e of a n y i nf or m ati o n or it e ms d esi g n at e d i n t his a cti o n as “ C O N FI D E N TI A L ” or

“ C O N FI D E N TI A L – A T T O R N E Y S’ E Y E S O N L Y, ” t h at P arty m ust:

                 ( a) i m m e di at ely, a n d i n n o e v e nt m or e t h a n 5 b usi n ess d a ys fr o m r e c ei vi n g t h e

s u b p o e n a or or d er, n otif y i n writi n g t h e D esi g n ati n g P art y. S u c h n otifi c ati o n s h all i n cl u d e a c o p y of

t h e s u b p o e n a or C o urt or d er;

                 ( b) pr o m ptl y n otif y i n writi n g t h e p art y w h o c a us e d t h e s u b p o e n a or or d er t o iss u e i n

t h e ot h er liti g ati o n t h at s o m e or all of t h e m at eri al c o v er e d b y t h e s u b p o e n a or or d er is s u bj e ct t o

t his Pr ot e cti v e Or d er. S u c h n otifi c ati o n s h all i n cl u d e a c o py of t his Sti p ul at e d Pr ot e cti v e Or d er; a n d

                 ( c) c o o p er at e wit h r es p e ct t o all r e as o n a bl e pr o c e d ur es s o u g ht t o b e p urs u e d b y t h e

D esi g n ati n g P art y w h os e Pr ot e ct e d M at eri al m a y b e aff e ct e d.

           If t h e D esi g n ati n g P arty t i m el y s e e ks a pr ot e cti v e or d er, t h e P arty s er v e d wit h t h e s u b p o e n a

or c o urt or d er s h all n ot pr o d u c e a n y i nf or m ati o n d esi g n at e d i n t his a cti o n as “ C O N FI D E N TI A L ”

b ef or e a d et er mi n ati o n b y t h e c o urt fr o m w hi c h t h e s u b p o e n a or or d er iss u e d, u nl ess t h e P art y h as
                                                                        9
o bt ai n e d t h e D esi g n ati n g P art y ’s p er missi o n. T h e D esi gn ati n g P art y s h all b e ar t h e b ur d e n a n d

e x p e ns e of s e e ki n g pr ot e cti o n i n t h at c o urt of its c o nfi d e nti al m at eri al – a n d n ot hi n g i n t h e s e

pr o visi o ns s h o ul d b e c o nstr u e d as a ut h ori zi n g or e n c o ur a gi n g a R e c ei vi n g P art y i n t his a cti o n t o

dis o b e y a l a wf ul dir e cti v e fr o m a n ot h er c o urt . T h e o bli g ati o ns s et f ort h i n t his p ar a gr a p h r e m ai n i n

eff e ct w hil e a n y P art y h as i n its p oss essi o n, c ust o d y, or c o ntr ol Pr ot e ct e d M at eri als d esi g n at e d b y

t h e ot h er P art y t o t his c as e.

9.         A N O N -P A R T Y’ S P R O T E C T E D M A T E RI A L S O U G H T T O B E P R O D U C E D I N T H I S

           LI T I G A TI O N

                ( a) T h e t er ms of t his Or d er ar e a p pli c a bl e t o i nf or m ati o n pr o d u c e d b y a N o n-P art y i n

t his a ctio n a n d d esi g n at e d as “ C O N FI D E N TI A L ” a n d “ C O N FI D E N T I AL – A T T O R N E Y S’ E Y E S

O N L Y. ” S u c h i nf or m ati o n pr o d u c e d b y N o n - P arti es i n c o n n e cti o n wit h t his liti g ati o n is pr ot e ct e d

b y t h e r e m e di es a n d r eli ef pr o vi d e d b y t his Or d er. N ot hi n g i n t h es e pr o visi o ns s h o ul d b e c o nstr u e d

as pr o hi biti n g a N o n -P art y fr o m s e e ki n g a d diti o n al pr ot e cti o ns. A c o p y of t his Or d er s h all b e

s er v e d al o n g wit h a n y s u b p o e n a s er v e d i n c o n n e cti o n wit h t his a cti o n.

                ( b) All d o c u m e nts pr o d u c e d b y a n y N o n -P art y s h all b e tr e at e d as C O N FI D E N TI A L –

A T T O R N E Y S’ E Y E S O N L Y i nf or m ati o n f or a p eri o d of 3 0 d a y s fr o m t h e d at e of pr o d u cti o n, a n d

d uri n g t h at ti m e a n y P art y or N o n -P art y m a y d esi g n at e s u c h d o c u m e nt as C O N FI D E N TI A L or

C O N FI D E N TI A L – A T T O R N E Y S’ E Y E S O N L Y p urs u a nt t o t h e t er ms of t his Or d er.

1 0.       U N A U T H O RI Z E D DI S C L O S U R E O F P R O T E C T E D M A T E RI A L

                T h e p arti es m ust t a k e r e as o n a bl e eff orts t o pr e v e nt u n a ut h ori z e d or i n a d v ert e nt

dis cl os ur e of d o c u m e nts d esi g n at e d as C o nfi d e nti al I nf or m ati o n or C o nfi d e nti al – Att or n e y s’ E yes

O nl y Inf or m ati o n p urs u a nt t o t h e t er ms of t his Or d er. C o u ns el f or t h e p arti es m ust m ai nt ai n a

r e c or d of a n y p ers o ns w h o h a v e si g n e d t h e t h e “ A c k n o wl e d g m e nt a n d A gr e e m e nt t o B e B o u n d ”

( E x hi bit A).

           If a R e c ei vi n g P arty l e ar ns t h at, b y i n a d v ert e n c e or ot h er wis e, it h as dis cl os e d Pr ot e ct e d

M at eri al t o a n y p ers o n or i n a n y cir c u mst a n c e n ot a ut h ori z e d u n d er t his Sti p ul at e d Pr ot e cti v e

Or d e r, t h e R e c ei vi n g P art y m ust i m m e di at el y ( a) n otif y i n writi n g t h e D esi g n ati n g P arty of t h e
                                                                      10
u n a ut h ori z e d dis cl os ur es, ( b) us e its b est eff orts t o r etri e v e all u n a ut h ori z e d c o pi es of t h e Pr ot e ct e d

M at eri al, ( c) i nf or m t h e p ers o n or p ers o ns t o w h o m u n a ut h ori z e d dis cl os ur es w er e m a d e of all t h e

t er ms of t his Or d er, a n d ( d) r e q u est s u c h p ers o n or p ers o ns t o e x e c ut e t h e “ A c k n o wl e d g m e nt a n d

A gr e e m e nt t o B e B o u n d ” t h at is att a c h e d h er et o as E x hi bit A .

1 1.       I NA D V E R T E N T P R O D U C TI O N O F P RI VI L E G E D O R O T H E R WI S E P R O T E C T E D

           M A T E RI A L

           T h e i n a d v ert e nt dis cl os ur e or pr o d u cti o n of a n y i nf or m ati o n or d o c u m e nt t h at is s u bj e ct t o

a n o bj e cti o n o n t h e b asis of att or n e y -cli e nt pri vil e g e or w or k -pr o d u ct pri vil e g e, or a n y ot h er

a p pli c a bl e pr ot e cti o n or pri vil e g e, will n ot b e d e e m e d t o w ai v e a P art y or pri vil e g e h ol d er ’s cl ai m

t o its pri vil e g e d or pr ote ct e d n at ur e or est o p t h at P art y or t h e pri vil e g e h ol d er fr o m d esi g n ati n g t h e

i nf or m ati o n or d o c u m e nt as pri vil e g e d at a l at er d at e. A ny P art y r e c ei vi n g a n y s u c h i nf or m ati o n or

d o c u m e nt m u st d el et e/ d estr o y it u p o n r e q u est b y t h e Pr o d u ci n g P arty. U p o n r e c ei vi n g s u c h a

r e q u est as t o s p e cifi c i nf or m ati o n or d o c u m e nts, t h e R e c ei vi n g P arty m ust d el et e/ d estr o y t h e

i nf or m ati o n or d o c u m e nts a n d pr o vi d e t h e Pr o d u ci n g P art y wit h writt e n c o nfir m ati o n t h at t h e

i nf or m ati o n a n d d o c u m e nts h a v e b e e n d el et e d/ d estr o ye d wit hi n 1 0 b usi n ess d a y s, r e g ar dl ess of

w h et h er t h e R e c ei vi n g P art y a gr e es wit h t h e cl ai m of pri vil e g e. If a R e c ei vi n g P arty b e c o m es

a w ar e t h at it is i n r e c ei pt of a d o c u m e nt t h at it k n o ws is pri vil e g e d b as e d o n t h e f a c e of t h e

d o c u m e nt (i. e., cli e nt c o m m u ni c ati o n wit h c o u ns el of r e c or d c o n c er ni n g t h e d ef e ns e of t h e

liti g ati o n, or d o c u m e nt l a b el e d as pri vil e g e d t h at is n ot s u bj e ct t o a n y fi d u ci ar y e x c e pti o n) , c o u ns el

f or t h e R e c ei vi n g P art y s h all s o n otif y c o u ns el f or t h e Pr o d u ci n g P art y. If t h e Pr o d u ci n g P arty, aft er

r e c ei vi n g s u c h n oti c e, ass erts its p ositi o n t h at t h e d o c u m e nt is pri vil e g e d, t h e R e c ei vi n g P art y will

pr o m ptl y r et ur n t h e d o c u m e nt or d estr o y t h e d o c u m e nt a n d pr o vi d e writt e n c o nfir m ati o n of t h e

s a m e t o t h e Pr o d u ci n g P art y. Dis cl os ur e of t h e i nf or m ati o n or d o c u m e nt b y t h e ot h er Part y pri or t o

s u c h l at er d esi g n ati o n will n ot b e d e e m e d a vi ol ati o n of t h e pr o visi o ns of t his Or d er. T h e

pr o visi o ns of t his s e cti o n c o nstit ut e a n or d er p urs u a nt t o R ul es 5 0 2( d) a n d ( e) of t h e F e d er al R ul es

of E vi d e n c e. N ot wit hst a n di n g t h e pr o visi o ns of R ul e 5 0 2( b) of t h e F e d er al R ul es of E vi d e n c e, t h er e

h as b e e n n o w ai v er of a n y privil e g e, pr ot e cti o n, or i m m u nit y if a P art y dis cl os es or pr o d u c es
                                                                       11
pri vil e g e d, pr ot e ct e d, or i m m u n e d o c u m e nts or i nf or m ati o n, r e g ar dl ess of w h et h er t h e P art y t o o k

r e as o n a bl e st e ps t o pr e v e nt t h e pr o d u cti o n or dis cl os ur e or t o r e ctif y t h e err or.

1 2.       MI S C E L L A N E O U S

           1 2. 1     Ri g ht t o F urt h er R eli ef. N ot hi n g i n t his Or d er a bri d g es t h e ri g ht of a n y P art y or

ot h er p ers o n wit h st a n di n g t o s e e k its m o difi c ati o n b y t h e C o urt i n t h e f ut ur e. A P art y c a n n ot s e e k

m o difi c ati o n of t his Or d er wit h o ut first c o nf erri n g wit h t h e ot h er P art y.

           1 2. 2     Ri g ht t o Ass ert Ot h er O bj e cti o ns. B y sti p ul ati n g t o t h e e ntr y of t his Pr ot e cti v e Or d er

n o P art y w ai v es a ny ri g ht it ot h er wis e w o ul d h a v e t o o bj e ct t o dis cl osi n g or pr o d u ci n g a ny

i nf or m ati o n or it e m o n a n y gr o u n d n ot a d dr ess e d i n t his Sti p ul at e d Pr ot e cti v e Or d er. Si mil arl y, n o

P art y w ai v es a ny ri g ht t o o bj e ct o n a ny gr o u n d t o us e i n e vi d e n c e of a n y of t h e m at eri al c o v er e d b y

t his Pr ot e cti v e Or d er.

           1 2. 3     Fili n g Pr ot e ct e d M at eri al. A bs e nt writt e n p er missi o n fr o m t h e D esi g n ati n g P art y, a

P art y t h at s e e ks t o fil e a n y d o c u m e nt c o nt ai ni n g Pr ot e ct e d M at eri al wit h t h e C o urt m ust s e e k

p er missi o n t o fil e t h e d o c u m e nt u n d er s e al by fili n g a m oti o n i n a c c or d a n c e wit h P art III( d) of t h e

C o urt’s I ndi vi d u al Pr a cti c es i n Ci vil C as es. Pr ot e ct e d M at eri al m a y o nly b e fil e d u n d er s e al

p urs u a nt t o a C o urt or d er a ut h ori zi n g t h e s e ali n g of t h e s p e cif i c Pr ot e ct e d Mat eri al at iss u e.

           1 2. 4     P ers o ns B o u n d b y Pr ot e cti v e Or d er. T his Or d er will t a k e eff e ct w h e n e nt er e d a n d

is bi n di n g u p o n all C o u ns el, P arti es, a n d ot h er p ers o ns m a d e s u bj e ct t o t his Or d er by its t er ms.

           1 2. 5     J uris di cti o n. T h e C o urt ’s j uris di cti o n t o e nf or ce t h e pr o visi o ns of t his Or d er will

t er mi n at e o n t h e fi n al dis p ositi o n of t his c as e. B ut a P art y or N o n-P art y wit h st a n di n g t o e nf or c e

t his Or d er m a y fil e a m oti o n t o s e e k l e a v e t o r e o p e n t h e c as e t o e nf or c e t h e pr o visi o ns of t his

Or d er.

           1 2. 6     A p pli c a bilit y t o P arti es L at er J oi n e d. If a d diti o n al p ers o ns or e ntiti es b e c o m e

P arti es t o t his l a ws uit, t h e y   m ust n ot b e gi v e n a c c ess t o a n y Pr ot e ct e d M at eri al u ntil t h e y e x e c ut e

t h eir writt e n a gr e e m e nt t o b e b o u n d b y t h e pr o visi o ns of t his Or d er.

1 3.       FI N A L DI S P O SI TI O N

           Wit hi n 6 0 d a y s aft er t h e fi n al dis p ositi o n of t his a cti o n, as d efi n e d i n p ar a gr a p h 4, e a c h
                                                                     12
R e c ei vi n g P art y m ust r et ur n all Pr ot e ct e d M at eri al t o t h e Pr o d u ci n g P art y or d estr o y s u c h m at eri al.

As us e d i n t his s u b di visi o n, “ all Pr ot e ct e d M at eri al ” i n cl u d es all c o pi es, a bstr a cts, c o m pil ati o ns,

s u m m ari es, a n d a n y ot h er f or m at r e pr o d u ci n g or c a pt uri n g a n y of t h e Pr ot e ct e d M at eri al. W h et h er

t h e Pr ot e ct e d M at eri al is r et ur n e d or d estr oy e d, t h e R e c ei vi n g P art y m ust s u b mit a writt e n

c ertifi c ati o n t o t h e Pr o d u ci n g P art y ( a n d, if n ot t h e s a m e p ers o n or e ntit y , t o t h e D esi g n ati n g P arty)

b y t h e 6 0 d a y d e a dli n e t h at c ertifi es all t h e Pr ot e ct e d M at eri al t h at w as r et ur n e d or d estr o y e d.

N ot wit hst a n di n g t his pr o visi o n, C o u ns el ar e e ntitl e d t o r et ai n a n ar c hi v al c o p y of all pl ea di n gs,

m oti o n p a p ers, tri al, d e p ositi o n, a n d h e ari n g tr a ns cri pts, l e g al m e m or a n d a, c orr es p o n d e n c e,

d e p ositi o n a n d tri al e x hi bits, e x p ert r e p orts, att or n e y w or k pr o d u ct, a n d c o ns ult a nt a n d e x p ert w or k

pr o d u ct, e v e n if s u c h m at eri als c o nt ai n Pr ot e ct e d M at eri al. A n y s u c h ar c hi v al c o pi es t h at c o nt ai n or

c o nstit ut e Pr ot e ct e d M at eri al r e m ai n s u bj e ct t o t his Pr ot e cti v e Or d er as s et f ort h i n S e cti o n 4

( D U R A TI O N).




                                                                      13
      I T I S S O S TI P U L A T E D, T H R O U G H C O U N S E L O F R E C O R D.


      D at e d: D e c e m b er 1 9 , 2 0 1 9              R es p e ctf ull y s u b mitt e d,

                                                          NI C H O L S K A S T E R, P L L P
S O ORDERED
SO  O R DE RE D
                                                          B y : /s/ K ai H. Ri c ht er
                                                          Mi c h ell e L. K or n b lit, N Y B ar N o. 5 3 1 4 7 9 4
                                                          P a ul J. L u k as, M N B ar N o. 0 2 2 0 8 4 X *
                                                          K ai H. Ri c ht er, M N B ar N o. 0 2 9 6 5 4 5 *
                                                          Br o c k J. S p e c ht, M N B ar N o. 0 3 8 8 3 4 3 *
                                                          C arl F. E n gstr o m, M N B ar N o. 0 3 9 6 2 9 8 *
                                                          Br a n d o n T. M c D o n o u g h , M N B ar N o. 0 3 93 2 5 9 *
                                                          * a d mitt e d pr o h a c vi c e
                                                          4 6 0 0 I D S C e nt er
                                                          8 0 S 8t h Str e et
D e c e m b er 20,
December       2 0, 2019
                    2019                                  Mi n n e a p olis, M N 5 5 4 0 2
N e w York,
New    Y or k, New
                N e w York
                      Y or k                              P h o n e: 6 1 2 - 2 5 6- 3 2 0 0
                                                          F a x : 6 1 2-3 3 8- 4 8 7 8
                                                          m k or n blit @ n k a. c o m
                                                          l u k as @ n k a. c o m
                                                          kri c ht er @ n k a. c o m
                                                          c e n g str o m @ n k a. c o m
                                                          bs p e c ht @ n k a. c o m
                                                          b m c d o n o u g h @ n k a. c o m

                                                          A T T O R N E Y S F O R P L AI N TI F F


                                                          B y : /s/ J er e m y P. Bl u m e nf el d
                                                          J er e m y P. Bl u m e nf el d
                                                          M eliss a D. Hill
                                                          1 0 1 P ar k A v e n u e
                                                          N e w Y or k, N Y 1 0 1 7 8
                                                          P h o n e: 2 1 2. 3 0 9. 6 0 0 0
                                                          F a x: 2 1 2. 3 0 9. 6 0 0 1
                                                          j er e my. bl u m e nf el d @ m or g a nl e wis. c o m
                                                          m eliss a. hill @ m or g a nl e wis. c o m


                                                          ATT O R NE YS F O R DEFE N D A NTS




                                                             14
